Citation Nr: 1735150	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-04 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an extraschedular rating in excess of a 10 percent disabling evaluation for right knee limitation of motion due to arthritis.

2.  Entitlement to an extraschedular rating in excess of a 10 percent disabling evaluation for right knee instability due to injury. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel





INTRODUCTION

The Veteran served active duty in the United States Army from March 1992 to May 1993.

This appeal arises before the Board of Veterans' Appeals (Board) from a July 2010 rating decision in which the Department of Veteran Affairs (VA) Hartford, Connecticut, Regional Office (RO) continued a 10 percent disabling evaluation for a right knee disability.  The Board notes that the jurisdiction of this appeal was transferred to the New York, New York RO.  In May 2014, the New York, New York RO granted a separate 10 percent disabling evaluation for right knee limitation due to arthritis.  In July 2014 and June 2015, the Board remanded this appeal for further development.  

The Board notes that the Veteran filed a VA Form 9 in which he asserted that his service-connected disabilities affected his ability to work.  As noted in the June 2015 Board decision, this statement raised the issue of TDIU in the record.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is seeking entitlement to a TDIU as a component of his claim for a higher initial rating for his service-connected right knee disabilities.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability has not presented such an exceptional or unusual disability picture with such related factors as frequent hospitalizations or marked interference with employment as to render impractical the application of the regular schedular standards.

2.  The Veteran's service-connected right knee instability has not presented such an exceptional or unusual disability picture with such related factors as frequent hospitalizations or marked interference with employment as to render impractical the application of the regular schedular standards.

3.  The Veteran does not have a single service-connected disability rated at least 60 percent disabling, nor a combined rating of at least 70 percent with a single service-connected disability rating of at least 40 percent, and the evidence of record does not show functional impairment so severe that the Veteran cannot find and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for right knee limited range of motion, due to arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5010-5260 (2016).

2.  The criteria for an extraschedular rating for right knee instability, due to injury, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5257 (2016).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Under 38 U.S.C.A. § 5102, 5103A and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  EXTRASCHEDULAR CONSIDERATION

The Veteran's schedular determination for his service-connected right knee limitation of motion due to arthritis and right knee instability are based on application of provisions of the VA's Schedule for Rating Disabilities.  See 38 C.F.R. Part 4 (2016).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2016), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2016). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether the Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the C&P Director to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board notes that in a June 2015 Board decision, the Board referred the issue of extraschedular rating for the Veteran's right knee disabilities to the Director of Compensation and Pension Services.  In a June 2016 decision, the Director concluded that an extraschedular rating was not warranted.  However, pursuant to Wages v. McDonald, 27 Vet. App. 233, 236 (2015), nothing in the language of 38 C.F.R. § 4.16 (b) purports to limit the Board's scope of review of the Director's decision and that the Board shall be the final authority on all benefits decisions under 38 U.S.C.A. § 7104 (a).  While Wages dealt with extraschedular TDIU, the Court of Appeals of Veterans' Claims recently extended a similar holding to extraschedular ratings under § 3.321(b).  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  As such, the Board will make its own determination regarding whether the Veteran's symptoms warrant extraschedular ratings.

Turning to the record of evidence, in a February 2012 VA Form 9 statement, the Veteran reported that he had been in constant pain for the last five years.  The Veteran also reported that he worked in construction and it involved bending and kneeling.  The Veteran stated that these actions caused his knee to swell, resulting in tremendous pain.

In January 2015, the Veteran was afforded a VA examination.  The Veteran stated that he was presently unemployed.  The Veteran also reported that he stayed at home caring for his terminally ill father and his two children.  The Veteran stated that his previous occupation was in finance at a bank.  The Veteran reported functional loss, such as inability to perform household chores, climb ladders, go down stairs, or walk more than 1/4 mile.  The Veteran reported an inability to perform work.  The Veteran also stated that he anticipated a return to work, possibly as a "plumber's assistant."

The examiner reported range of 0 to 130 degrees in the right knee, with no additional loss of motion upon repetitive testing.  The examiner did find that pain and weakness significantly limited functional ability with repeated use over a period of time.  The examiner reported that the Veteran's right knee had active movement against some resistance.  The examiner also noted pain on examination of flexion and extension that causes functional loss.  The examiner went on to report that that there was no joint instability upon examination, but did find muscle atrophy, pain with prolonged standing, and crepitus.  The examiner further reported that this examination was supported by the Veteran's statements of functional loss during flare ups and found that pain, weakness, and lack of endurance significantly limited functional ability with flare ups.  The Veteran reported that daily flare ups limited activity being done at time of flare up, and gave the example that when he was working in car sales, he had flare with standing.

In June 2016, the Director of Compensation and Pension Service issued an Advisory Opinion on the matter, ultimately finding that the evidentiary record failed to show an exceptional disability pattern for the service-connected right knee disabilities.  The Director stated that VA Examinations of November 16, 2011 and January 8, 2015, do not show the right knee instability and right knee arthritis as severe enough to warrant an evaluation in excess of 10 percent.  The Director went on to state that there was no evidence the condition caused marked interference with employment, frequent periods of hospitalization, or signs, symptoms, or manifestation not covered by the evaluation standards.  For these reasons, the Director recommended that entitlement to extraschedular consideration for right knee limitation of motion with arthritis and right knee instability be denied.

In an April 2017 VA examination, the Veteran had range of motion from 0 to 120 degrees in his right knee.  The examiner reported that Veteran's limited range of motion contributed to his functional loss in that he cannot squat and has difficulty climbing ladders.  The examiner further reported functional impact in that the Veteran has difficulty walking, lifting, standing and squatting.

Based on the above, the Board finds that the evidence of record is against a finding that the Veteran has had frequent hospitalizations due to his service-connected right knee disability.  Nonetheless, the Board does find that the evidence of record demonstrates that the Veteran's right knee disability interferes with his employment. 

However, the regulation states that the related factor is "marked" interference with employment, not just interference with employment.  While "marked" is not defined in the regulations, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of time working from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Thus, interference with employment alone is not tantamount to concluding there has been marked interference with employment, meaning above and beyond that contemplated by the assigned 10 percent schedular ratings.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence.  The Veteran's right knee disability is not so extraordinary as to warrant an extraschedular rating.  As such, an extraschedular rating in excess of 10 percent for the Veteran's right knee limitation of motion, due to arthritis is denied.  Likewise, an extraschedular rating in excess of 10 percent for the Veteran's right knee instability, due to injury is denied.


III.  TDIU

The Veteran has contended that his service-connected disabilities are responsible for his current unemployment.  Entitlement to TDIU is a potential element of all increased rating claims, and the Veteran's contentions raise that issue in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue is properly before the Board.  See Jarrell v. Nicholson, 20 Vet. App. 326 (2006).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2) (2016).

An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements, but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  The United States Court of Appeals for Veterans Claims (Court) has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1)... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.

For the Veteran to prevail on a request for a TDIU, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether the Veteran is entitled to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).

The Veteran has asserted that his right knee disabilities have affected his ability to work.  Specifically, the Veteran has stated that he has been in constant pain for five years.  The Veteran also stated that he kneels a lot doing construction work.  He contends that his disabilities cause his knee to swell, causing tremendous pain.

The Veteran was service-connected for the following: right knee limitation of motion due to arthritis, evaluated as 10 percent disabling, effective April 14, 2010; and right knee instability due to injury, evaluated as 10 percent disabling, effective May 22, 1993.

The Veteran's current combined rating is 20 percent, effective April 14, 2010.  38 C.F.R. § 4.25 (2016).  Thus, the Veteran does not meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).

The Board finds that the evidence of record is insufficient to show that the Veteran was unable to secure or follow a substantially gainful occupation because of his service-connected disabilities, such that a referral is warranted for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). 

The Veteran's Certificate of Discharge indicates that the Veteran has a high school diploma or the equivalent.  The record also indicates that the Veteran's military occupational specialty was infantryman.  The Board notes that the Veteran did not return the VA Form 21-8940 providing additional information regarding his education and work history.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, information regarding the Veteran's last date of employment and any other education or previous job experience information is not available, and the Board must come to a decision based on the available evidence in the file.  

As noted above, the Veteran reported that he worked in construction and it involved bending and kneeling which caused swelling and pain in his right knee.  The Veteran also stated that he was presently unemployed.  The Veteran also reported that he stayed at home caring for his terminally ill father and his two children.  The Veteran stated that his previous occupation was in finance at a bank.  The Veteran reported functional loss, such as inability to perform household chores, climb ladders, go down stairs, or walk more than 1/4 mile.  The Veteran reported an inability to perform work.  The Veteran also stated that he anticipated a return to work, possibly as a "plumber's assistant."

The Board finds the credible and probative evidence that the Veteran is employable outweighs the credible and probative evidence that the Veteran was not employable.  The combined functional impact of the Veteran's disabilities has not been shown to preclude the Veteran from finding substantially gainful sedentary employment or manual employment that would not require prolonged standing or walking.  These disabilities may limit, but would not individually, nor collectively prevent the Veteran from securing and keeping employment given his education level and prior work experience.  Moreover, the Veteran has stated that he anticipates returning to work. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran was unemployable, and therefore referral for a TDIU evaluation on an extraschedular basis is not warranted.  In reaching this decision, the Board considered the benefit of the doubt rule; however, as the preponderance of the evidence is against the Veteran's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to an extraschedular rating in excess of a 10 percent disabling evaluation for right knee limitation of motion, due to arthritis, is denied.

Entitlement to an extraschedular rating in excess of a 10 percent disabling evaluation for right knee instability due to injury is denied.

Entitlement to a TDIU is denied. 



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


